Citation Nr: 0515192	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include hypertension, heart disease, coronary artery 
disease, and congestive heart failure.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety and post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for in-service teeth 
extraction, claimed as a dental condition.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The RO denied entitlement to service connection 
for, inter alia, a heart condition, to include hypertension, 
heart disease, coronary artery disease, and congestive heart 
failure; anxiety; COPD; and a dental condition.  The veteran 
timely appealed those issues.  Notably, in the December 2003 
Statement of the Case (SOC), the RO determined that the issue 
of entitlement to service connection for anxiety also 
included the issue of service connection for PTSD.  

The veteran testified at a personal hearing via video 
conference at the RO before the Board, sitting in Washington, 
DC, in December 2004.  A transcript of his testimony has been 
associated with the claims file.

At his personal video conference hearing in December 2004, 
the veteran testified that he attempted to get post-service 
VA treatment for his dentures, but he was refused.  In this 
regard, the Board notes that with respect to the issue of 
entitlement to service connection for a dental condition, the 
record reflects that the RO has addressed the issue of 
entitlement to service connection for a dental condition  for 
compensation purposes and not for treatment purposes.  
However, in light of the veteran's hearing testimony, the 
Board finds that the veteran has reasonably raised the issue 
of entitlement to service connection for a dental condition, 
for treatment purposes.  Consequently, the issue of 
entitlement to service connection for a dental condition for 
treatment purposes is referred to the RO for further 
consideration and/or adjudication.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety and/or 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart condition, including hypertension, heart disease, 
coronary artery disease and congestive heart failure, was not 
demonstrated during the first post-service year, and was not 
evident until over 15 years after separation from service.

2.  COPD was not demonstrated during the first post-service 
year, and was not evident until over 15 years after 
separation from service.

3.  The appellant does not have a dental condition resulting 
from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  A heart condition, including hypertension, heart disease, 
coronary artery disease and congestive heart failure, was not 
incurred in service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110,1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

2.  COPD was not incurred in service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

3.  Entitlement to service connection for VA compensation 
purposes for the veteran's claimed dental disorder is not 
shown as a matter of law.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Timing:  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, it appears that the RO did send the 
veteran a letter, in March 2002, with notice of the VCAA 
prior to the initial decision on the claim in November 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Notice:  With respect to the content of the VCAA notice, the 
Board notes that notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Pertinent to the merits of the veteran's claims for service 
connection, the Board finds that compliance with the VCAA has 
been satisfied.  The VCAA letter sent to the veteran prior to 
the November 2002 rating decision informed him that to 
establish entitlement to service connection, the evidence 
must show that a disease that began in or was made worse 
during military service or that an event in service caused a 
disease.  The letter also informed the veteran that certain 
chronic diseases may be presumed to have been incurred in 
service and that there must be a link between a current 
disability and service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The letter 
advised the veteran that the RO would make reasonable efforts 
to obtain evidence such as medical records, employment 
records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The letter requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran has consistently 
identified relevant VA and private medical records and has 
requested that these records be obtained and associated with 
the claims file.  The veteran has not indicated in any 
correspondence to the RO, or at his personal hearing, that he 
has any pertinent treatment records in his possession with 
regard to his claims for service connection.  As such, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran to 
provide information about where and by whom he was treated 
for his claimed disabilities.  In the aforementioned letter, 
he was specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.

Therefore, for all of the reasons noted above, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the November 2002 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In short, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, and the information and evidence the appellant 
must provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims of service connection.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, each of the four content 
requirements of a VCAA notice was fully satisfied in this 
case by the VCAA notification letter before the initial 
adjudication of the claims.  Additional notification of 
evidence needed to substantiate the claims was provided by 
the rating decision and SOC.  With regard to the latter, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error because 
he was fully notified of all four requirements prior to his 
case being sent to the Board for review on appeal. 

Duty to Assist:  In addition, the duty to assist the veteran 
also has been satisfied in this case.  Despite several 
efforts, VA has been unable to obtain service records, 
including medical, disciplinary and performance records, 
despite at least two attempts; the National Personnel Records 
Center (NPRC) has reported that they are presumed lost in the 
fire that occurred there in 1973.  In cases such as these, 
the VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of this veteran's claim is undertaken with 
this duty in mind.

Medical records relied upon by the Social Security 
Administration, as well as VA outpatient treatment records 
were obtained and associated with the claims file.  These 
records were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was 
afforded VA examination in conjunction with his claim of 
service connection for PTSD, and VA opinions were obtained on 
his behalf.  The veteran was afforded a hearing before the 
Board in December 2004, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.

The Board has also attempted to obtain all the private 
records identified by the veteran as being relevant to his 
claims for service connection.  Concerning this, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case with regard to the private records.  To 
have the VA review private treatment records in connection 
with a claim, a veteran must either obtain and submit the 
private records himself or provide certain information in 
order for VA to attempt to assist him in getting the records.  
In this case, the RO told the veteran, prior to the initial 
adjudication of the claim, that he must provide VA Form 21-
4142 to authorize and give his consent to release private 
records to VA.  VA also provided him with the forms.  Private 
records have been obtained and associated with the claims 
file.  Thus, the RO fulfilled its duty to inform the claimant 
about the information and evidence he was expected to 
provide.  Therefore, the Board concludes that VA fulfilled 
the duty to assist in this case to the extent possible.  


Background

The veteran served on active duty from April 1953 to April 
1956.  The veteran asserts that during this time, he 
developed a heart disability, to include hypertension, heart 
disease, coronary artery disease and congestive heart 
failure.  More specifically, the veteran asserts that he 
developed hypertension in service, which then led to all of 
his current heart problems, as well as to his COPD.  The 
veteran also asserts that he developed an anxiety disorder 
during service, and that entitlement to service connection is 
warranted for this condition, in addition to the heart 
disability and COPD.  Finally, the veteran asserts that most 
of his teeth were extracted during service, and that service 
connection is warranted for a dental condition.  

As noted above, the veteran's service medical records are 
unavailable for review, presumably destroyed in the 1973 fire 
at NPRC.  As such, the only evidence of in-service treatment 
and/or diagnosis of a heart disability, as well as teeth 
extraction, comes from the veteran's own assertions.  At the 
veteran's video conference hearing in December 2004, the 
veteran testified that he did not have any heart problems 
prior to military service, but that upon leaving Korea, his 
blood pressure reading was 190/140.  The veteran also 
testified that he was treated in Ohio for high blood pressure 
after discharge, but that he was unable to locate any medical 
records prior to 1973 showing treatment for high blood 
pressure.  The veteran testified that his heart problems 
began in the late 1980's, and were likely caused by the 
hypertension.  Also, the veteran testified that his breathing 
problems began because of treatment for the heart disease.  

With regard to his claim of service connection for a dental 
condition, the veteran testified at his video hearing that 
after he entered service, most of his teeth were extracted, 
and evidently, there were some cavities.  The veteran also 
testified that he did not have gum disease during that time, 
but that he was fitted with dentures subsequent to the teeth 
extraction.  

The post-service evidence of record dates back to 1973.  
Private records from 1973 to 1980 note numerous high blood 
pressure readings.  Private treatment records from 1980 to 
1997 note high blood pressure readings, treatment for chest 
pain, a diagnosis of coronary artery disease, a diagnosis of 
congestive heart failure, a history of myocardial 
infarctions, beginning in 1989, peripheral vascular disease, 
and a diagnosis of COPD.  Also, a January 1988 private chest 
x-ray report noted an impression of old granulomatous 
disease.  

In sum, the post-service medical evidence of record does not 
show treatment for, or diagnosis of, hypertension or other 
heart disability, or COPD until 1973, nearly 17 years after 
the veteran's discharge from service.  


Applicable Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  It is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (In general, evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation alone is competent.); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons; however, lay evidence is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to advise the veteran to obtain other 
forms evidence in support of his claim.  In addition, there 
is a heightened duty  to consider the benefit of the doubt 
rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to advise the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).


A.  Heart Condition and COPD

In this case, the evidence of record clearly shows that the 
veteran has current disabilities of hypertension, coronary 
artery disease, congestive heart failure and COPD.  However, 
the earliest evidence of record, which shows high blood 
pressure, is from 1973, over 15 years after discharge from 
active service.  The Board is mindful of the veteran's 
assertions that high blood pressure was noted during service, 
and that the veteran's service medical records are not 
available, at no fault of the veteran.  Nonetheless, the 
veteran has not provided any evidence showing that he was 
treated for high blood pressure, or any other heart-related 
disability, or COPD prior to 1973.  

In sum, the evidence of record establishes that the veteran 
has a diagnosis of hypertension, coronary artery disease, 
congestive heart failure, and COPD; however, there is no 
competent evidence that indicates these disabilities were 
present in service, or are medically related to service.  

Additionally, there is no medical evidence establishing a 
diagnosis of hypertension, or heart-related disability, 
within one year of his discharge from service or that 
otherwise indicates the presence of hypertension, or other 
heart-related disability, within that time frame.  

In this regard, the Board notes first that the absence of any 
evidence of a heart disability, to include hypertension, 
coronary artery disease and congestive heart failure, as well 
as COPD, prior to 1973 constitutes negative evidence tending 
to disprove the claim that the veteran developed hypertension 
during service which resulted in chronic disability or 
persistent heart-related symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of 
continuing hypertension and/or coronary artery disease, 
congestive heart failure and/or COPD for over 15 years 
between the period of active duty and the evidence showing 
high blood pressure readings in 1973 is itself evidence which 
tends to show that no hypertension was incurred as a result 
of service.  Moreover, there is no medical evidence showing 
that hypertension, coronary artery disease, congestive heart 
failure or COPD manifested themselves to a degree of 10 
percent or more within one year from the date of separation 
from active service, and therefore these disabilities may not 
be presumed to have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current hypertension, 
coronary artery disease, congestive heart failure and COPD 
are related to any disease or injury incurred in or 
aggravated by service.  As the appellant is not a medical 
expert, he is not competent to express an authoritative 
opinion on this issue.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Board also points out that there is no competent opinion 
establishing a medical nexus between hypertension and the 
veteran's military service.  None of the medical evidence 
currently of record includes any such opinion, and the 
veteran has neither presented nor alluded to the existence of 
any such written opinion.  The Board also finds that a VA 
examination in this case is not necessary, as there is no 
reasonable possibility that it would change the outcome of 
this case.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2004).  
In this case, the competent medical evidence in his case does 
not establish the existence of heart disability, including 
hypertension in particular, until nearly 17 years after 
service discharge.  As such, a medical opinion linking the 
veteran's current hypertension, coronary artery disease, 
congestive heart failure or COPD to service would be 
speculative at best, and would not be supported by the 
record.  As such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i) (2004); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a heart condition, to 
include hypertension, heart disease, coronary artery disease, 
congestive heart failure; and entitlement to service 
connection for COPD.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


B.  Dental condition

With respect to the veteran's claim for teeth extraction, 
although service connection may generally be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service (38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004)), an exception to the general rule 
is applicable to dental disabilities.  According to the 
statute and regulation, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2004).  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a) (2004).

Again, the Board is mindful that the veteran's service 
medical records are not available for review.  As such, the 
only evidence of record that the veteran's teeth were pulled 
during service is his own assertion.  Nonetheless, even if 
the Board accepts as true the veteran's assertion that most 
of his teeth were extracted during service, there is no 
evidence that the veteran suffered dental trauma due to 
injury, and the veteran has never asserted such.  Rather, the 
veteran testified at his video conference hearing in December 
2004 that he did not have gum disease at the time his teeth 
were pulled during service; but that he did have some 
cavities.  The veteran also testified that dentures were 
provided in service.  In accordance with the statute and 
regulation, however, service connection may not be 
established for compensation purposes for missing or damaged 
teeth.  The Board finds, therefore, that entitlement to VA 
compensation benefits for missing teeth is not shown as a 
matter of law.

The Board further notes that service connection for loss of 
teeth can be established for compensation purposes if the 
loss is due to the loss of the body of the maxilla or 
mandible due to trauma or disease, such as osteomyelitis.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2004).  The current 
medical evidence does not show that the veteran experienced 
any damage to the maxilla or mandible during service, and the 
veteran has not asserted such.  Therefore, entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is not shown.

In summary, there is no basis to grant service connection for 
any dental disorder for VA compensation purposes as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, 
as was noted earlier, in the event the veteran wishes to 
continue to pursue a claim for such disability for treatment 
purposes, the matter is referred to the RO for appropriate 
adjudication.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart condition, to include 
hypertension, heart disease, coronary artery disease, and 
congestive heart failure is denied.  

Service connection for COPD is denied.  

Service connection, for compensation purposes, for tooth 
extraction is denied.  


REMAND

In the veteran's January 2002 claim of service connection, 
the veteran essentially asserted, inter alia, that he had a 
current anxiety disorder which began in service.  

In a November 2002 rating decision, service connection for 
anxiety was denied.  The RO noted that they were unable to 
obtain the veteran's service medical records, and indicated 
that there was no evidence that the veteran suffered from 
anxiety in service.

In a March 2003 Report of Contact, the RO noted that the 
veteran reported for an informal hearing regarding his claims 
on appeal.  The veteran reported to the RO that he was 
injured and hospitalized while stationed in Korea.  
Specifically, the veteran reported that he received a stab 
wound to the right hand and throat area, possibly in October 
1954, or a little later.  The veteran recalled that he was 
hospitalized for 3 weeks at the 8th Army, 24th Division.  

The RO performed a search for these records, but none were 
located.  

During the pendency of his appeal, the veteran submitted a 
copy of a letter, postmarked March 16, 1955, that he had 
handwritten to his brother during his service in Korea.  It 
is not altogether clear exactly when the letter was received 
at the RO, but it appears that it may have been associated 
with the claims file in March or April 2003.  In the letter, 
the veteran reported to his brother that he had suffered a 
nervous breakdown and almost cracked up.  The veteran 
reported to his brother that he looked like an old man, that 
he could not hold his hand steady, and his hair was turning 
gray.  The veteran worried that he would be dead before he 
turned 21.  

In August 2003, the veteran was afforded a VA psychiatric 
examination.  The examiner could not confirm that the veteran 
served in combat in Korea, but he sensed that the veteran was 
sincere and accurate.  Based on the veteran's account of 
stressful events in service, the examiner believed that the 
veteran had a severe stress reaction and became nonfunctional 
for a time.  Then, the veteran continued to have anxiety 
symptoms after returning from Korea.  The examiner reported 
that the record reflects that a number of physicians had 
noted the veteran's anxiety symptoms.  The examiner concluded 
that the veteran had a diagnosis of PTSD.  In doing so, the 
examiner noted that the veteran's psychological distress that 
he experienced was anxiety, which was, at times, directly 
related to his combat recollections.  The examiner also noted 
that, at other times, the veteran's anxiety was free 
floating.  The examiner pointed out that the veteran had a 
physiologic reactivity when he had the intrusive 
recollections, manifested by lightheadedness and shaky hands.  
The examiner did not address the aforementioned 1955 letter 
from the veteran to his brother.

In sum, the record reflects that the veteran likely suffered 
from anxiety reactions during service, and currently has 
anxiety symptoms.  The VA examiner in August 2003 opined that 
the veteran had a current diagnosis of PTSD based on combat 
in Korea.  

Unfortunately, the RO was unable to verify the veterans 
stressors, and was unable to locate in-service hospital 
records identified by the veteran.  Moreover, the record does 
not reflect that the veteran was engaged in combat with the 
enemy.  As such, the RO could not grant service connection 
for PTSD since the veteran's diagnosis of PTSD was not based 
on a confirmed stressor.  See 38 C.F.R. § 3.304(f) 2004.  
However, the Board notes that service connection for anxiety 
disorder does not require that the diagnosis be based on a 
confirmed stressor.  

In light of the foregoing, the Board finds that the VA 
examiner's 2003 report noting anxiety, coupled with the 1955 
letter from the veteran to his brother, illustrating 
veteran's own account of his anxiety symptoms in service, is 
enough evidence of a possible causal connection between the 
alleged disability and service to trigger VA's obligation to 
secure a medical opinion, particularly in light of VA's 
heightened obligation to consider the benefit of the doubt 
rule in this case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  See also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

Specifically, in light of the veteran's current diagnosis of 
PTSD, and the evidence of his in-service complaints of 
nervousness, the veteran should be afforded a VA examination 
to determine whether the veteran's complaints of nervousness 
were manifestations of a current acquired psychiatric 
disorder.  

In addition, all recent VA and/or private mental health 
treatment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for an 
acquired psychiatric disorder, to include 
anxiety.  After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed anxiety disorder 
and all other psychiatric disorders.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed anxiety disability, as 
well as any other psychiatric disorders.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran has 
a current acquired psychiatric disorder, 
other than PTSD, that had its onset 
during service or is otherwise related 
thereto.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


